Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 11, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodali et al. (U.S. Pub No. 2021/0345185). 



1. Kodali teaches a method of operating a mobile communication system of a motor vehicle for initiating a voice call with a third party, the mobile communication system including an electronic control unit (ECU) served by first and second IP Multimedia Subsystem (IMS) networks [par 0015, 0016, 0038, 5G NR network perspective with respect to voice calls, the network indicates IMS support over NR through a voice over IP (VoIP) bit in registration accept.  the UE has two possible options to support voice over NR: 1. Voice over NR (VoNR): includes session initiation protocol (SIP) call setup and audio real-time transport protocol (RTP) packet handling on NR; and 2. Evolved Packet System (EPS) Fallback: includes SIP call setup initiation on NR, and then fallback to 4G long term evolution (LTE) for audio RTP packet handling. , the UE 302 and the UE 304 may also comprise any mobile or non-mobile computing device, such as in-vehicle infotainment (IVI), in-car entertainment (ICE) devices, an Instrument Cluster (IC), head-up display (HUD) devices, electronic/engine control units (ECUs), electronic/engine control modules (ECMs), embedded systems], the ECU having a controller and a memory storing computer code[par 0045, The computing device(s) and some or all of the radio frequency circuitry of the RSU may be packaged in a weatherproof enclosure suitable for outdoor installation, and may include a network interface controller to provide a wired connection (e.g., Ethernet) to a traffic signal controller and/or a backhaul network], the method comprising the steps of: (a) initiating, using the controller, a timer [par 0031, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; 2]; (b) operating, using the controller, the ECU in a first IMS mode in which the ECU attempts to engage in a Voice Over New Radio (VoNR) call via the first IMS network (c) repeating step (b) within a predetermined amount of time until the ECU successfully engages in the VONR call [par 0031, If the LTE network performed RRC connection release with re-direction or handover to NR before the FrNR timer has expired, the FrNR timer is stopped as the return to the NR network has already been completed. If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3]; and (d) operating, using the controller, the ECU in a second IMS mode to attempt to engage in a Voice Over Long Term Evolution (VoLTE) call via the second IMS network in response to the controller determining that the ECU in the first mode did not successfully engage in the VoNR call within the predetermined amount of time [par 0031, If such NR cell selection is not successful even after the specified period of time, the device may return to the LTE network. Furthermore, if such forced NR re-direction/NR cell selection is not successful, the device may perform a tracking area update procedure to avoid RRC state mismatch problems in addition to returning to LTE].


3. Kodali describes the method of claim 1 further comprising: resetting, using the controller, the timer in response to the controller determining that the ECU in the first IMS mode did not successfully engage in the VoNR call within the predetermined amount of time [par 0030, 0031, After EPS Fallback or VoNR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RRC connection is locally aborted, and re-direction to the Last-NR cell is attempted]; and operating, using the controller, the ECU in an Internet Protocol mode (IP mode) to attempt to engage in a Voice Over Internet Protocol (VoIP) call via an Internet Protocol network (IP network) in response to the controller determining that the ECU in the second mode did not successfully engage in the VoLTE call within the predetermined amount of time [par 0015, 0027, The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VoLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].

5. Kodali convey the method of claim 3 further comprising: resetting, using the controller, the timer in response to the controller determining that the ECU in the second IMS mode did not successfully engage in the VoLTE call within the predetermined amount of time[par 0030, 0031, After EPS Fallback or VoNR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RRC connection is locally aborted, and re-direction to the Last-NR cell is attempted]; and operating, using the controller, the ECU in a third IMS mode to attempt to engage in a Circuit Switched Fallback (CSFB) call via a third IMS network in response to the controller determining that the ECU in the IP mode did not successfully engage in the VoIP call within the predetermined amount of time [par 0026, 0027, the network immediately re-directing/performing a handover of the device to CS (3G/2G) radio access technology (RAT). The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VoLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].


8. Kodali teaches a method of operating a mobile communication system of a motor vehicle for initiating a voice call with a third party, the mobile communication system including an electronic control unit (ECU) served by first and second networks, the ECU having a controller and a memory storing computer code for execution by the controller [par 0015, 0016, 0038, 5G NR network perspective with respect to voice calls, the network indicates IMS support over NR through a voice over IP (VoIP) bit in registration accept.  the UE has two possible options to support voice over NR: 1. Voice over NR (VoNR): includes session initiation protocol (SIP) call setup and audio real-time transport protocol (RTP) packet handling on NR; and 2. Evolved Packet System (EPS) Fallback: includes SIP call setup initiation on NR, and then fallback to 4G long term evolution (LTE) for audio RTP packet handling. , the UE 302 and the UE 304 may also comprise any mobile or non-mobile computing device, such as in-vehicle infotainment (IVI), in-car entertainment (ICE) devices, an Instrument Cluster (IC), head-up display (HUD) devices, electronic/engine control units (ECUs), electronic/engine control modules (ECMs), embedded systems], the method comprising: (a) initiating, using the controller, a timer [par 0031, 0045, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; 2 The computing device(s) and some or all of the radio frequency circuitry of the RSU may be packaged in a weatherproof enclosure suitable for outdoor installation, and may include a network interface controller to provide a wired connection (e.g., Ethernet) to a traffic signal controller and/or a backhaul network.]; (b) operating, using the controller, the ECU in a first mode in which the ECU attempts to engage in the voice call via the first network; (c) repeating step (b) within a predetermined amount of time until the ECU successfully engages in the voice call[par 0031, If the LTE network performed RRC connection release with re-direction or handover to NR before the FrNR timer has expired, the FrNR timer is stopped as the return to the NR network has already been completed. If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3]; and (d) operating, using the controller, the ECU in a second mode to attempt to engage in the voice call via the second network in response to the controller determining that the ECU in the first mode did not successfully engage in the voice call within the predetermined amount of time [par 0031, If such NR cell selection is not successful even after the specified period of time, the device may return to the LTE network. Furthermore, if such forced NR re-direction/NR cell selection is not successful, the device may perform a tracking area update procedure to avoid RRC state mismatch problems in addition to returning to LTE].


11. Kodali reveals the method of claim 8 further comprising: resetting, using the controller, the timer in response to the controller determining that the ECU in the first mode did not successfully engage in the voice call within the predetermined amount of time[par 0030, 0031, After EPS Fallback or VoNR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RRC connection is locally aborted, and re-direction to the Last-NR cell is attempted]; and operating, using the controller, the ECU in a third mode to attempt to engage in the voice call via a third network in response to the controller determining that the ECU in the second mode did not successfully engage in the voice call within the predetermined amount of time[par 0026, 0027, the network immediately re-directing/performing a handover of the device to CS (3G/2G) radio access technology (RAT). The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VoLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].



13. Kodali provide the method of claim 11 further comprising: resetting, using the controller, the timer in response to the controller determining that the ECU in the third mode did not successfully engage in the voice call within the predetermined amount of time[par 0030, 0031, After EPS Fallback or VoNR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RRC connection is locally aborted, and re-direction to the Last-NR cell is attempted]; and operating, using the controller, the ECU in a fourth mode to attempt to engage in the voice call via a fourth network in response to the controller determining that the ECU in the third mode did not successfully engage in the voice call within the predetermined amount of time [par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identify that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period];


15. Kodali teaches a mobile communication system of a motor vehicle, the device comprising: an electronic control unit (ECU) served by first and second networks for initiating a voice call with a remote third party[par 0015, 0016, 0038, 5G NR network perspective with respect to voice calls, the network indicates IMS support over NR through a voice over IP (VoIP) bit in registration accept.  the UE has two possible options to support voice over NR: 1. Voice over NR (VoNR): includes session initiation protocol (SIP) call setup and audio real-time transport protocol (RTP) packet handling on NR; and 2. Evolved Packet System (EPS) Fallback: includes SIP call setup initiation on NR, and then fallback to 4G long term evolution (LTE) for audio RTP packet handling. , the UE 302 and the UE 304 may also comprise any mobile or non-mobile computing device, such as in-vehicle infotainment (IVI), in-car entertainment (ICE) devices, an Instrument Cluster (IC), head-up display (HUD) devices, electronic/engine control units (ECUs), electronic/engine control modules (ECMs), embedded systems], wherein the ECU comprises: a controller, and a memory storing computer code for execution by the controller[par 0045, The computing device(s) and some or all of the radio frequency circuitry of the RSU may be packaged in a weatherproof enclosure suitable for outdoor installation, and may include a network interface controller to provide a wired connection (e.g., Ethernet) to a traffic signal controller and/or a backhaul network], with the computer code configured to at least: (a) initiate a timer[par 0031, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; 2]; (b) operate the ECU in a first mode in which the ECU attempts to engage in the voice call via the first network; (c) repeat step (b) within a predetermined amount of time until the ECU successfully engages in the voice call [par 0031, If the LTE network performed RRC connection release with re-direction or handover to NR before the FrNR timer has expired, the FrNR timer is stopped as the return to the NR network has already been completed. If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3];  and (d) operate the ECU in a second mode to attempt to engage in the voice call via the second network in response to the controller determining that the ECU in the first mode did not successfully engage in the voice call within the predetermined amount of time[par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identify that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period];


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  2, 4, 6, 7, 10, 12, 14, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Pub No. 2021/10345185 A1) in view of KUPPELUR et al. (U.S. Pub No. 2020/00305032 A1).


2. Kodali demonstrates the method of claim 1 fail to show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the first IMS mode to engage in the VoNR call;  incrementing, using the controller, the counter for each unsuccessful attempt by the ECU in the first IMS mode to engage in the VoNR call; 
 	In an analogous art Kuppelur show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the first IMS mode to engage in the VoNR call;  incrementing, using the controller, the counter for each unsuccessful attempt by the ECU in the first IMS mode to engage in the VoNR call [par 0018, 0105,  in particular 3GPP NR (New Radio) by allocating the OFDM carrier. Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer T3417 expire.
 		Kodali  operating, using the controller, the ECU in the second IMS mode to attempt to engage in the VoLTE call in response to the controller determining that the ECU in the first IMS mode did not successfully engage in the VoNR call within a predetermined number of attempts [par 0031, If such NR cell selection is not successful even after the specified period of time, the device may return to the LTE network. Furthermore, if such forced NR re-direction/NR cell selection is not successful, the device may perform a tracking area update procedure to avoid RRC state mismatch problems in addition to returning to LTE].



4. Kodali demonstrates the method of claim 3 Kodali fail to show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the second IMS mode to engage in the VoLTE call: incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the second IMS mode to engage in the VoLTE call;
 	In an analogous art Kuppelur show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the second IMS mode to engage in the VoLTE call: incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the second IMS mode to engage in the VoLTE call [par  0105,   Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer T3417 expire.
 	Kodali show operating, using the controller, the ECU in the IP mode to attempt to engage in the VoIP call via the IP network in response to the controller determining that the ECU in the second IMS mode did not successfully engage in the VoLTE call within a predetermined number of attempts [par 0015, 0027, The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VoLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].


6.Kodali reveals the method of claim 5, Kodali fail to show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the IP mode to engage in the VoIP call via the IP network; incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the IP mode to engage in the VoIP call; 
 	In an analogous art Kuppelur show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the IP mode to engage in the VoIP call via the IP network; incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the IP mode to engage in the VoIP call [par  0105,   Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer T3417 expire.
 	Kodali operating, using the controller, the ECU in the third IMS mode to attempt to engage in the CSFB call in response to the controller determining that the ECU in the IP mode did not successfully engage in the VoIP call within a predetermined number of attempts [par 0015,0026, the network immediately re-directing/performing a handover of the device to CS (3G/2G) radio access technology (RAT).The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VoLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].


7, Kodali and Kuppelur demonstrate the method of claim 5 wherein the steps of operating the ECU in first and second IMS modes via the first and second IMS networks comprise operating the ECU on a single non-standalone network [Kodali, par 0016, 0038,  the system 300 includes UE 302 and UE 304. In this example, the UE 302 and the UE 304 are illustrated as smartphones (e.g., handheld touchscreen mobile computing devices connectable to one or more cellular networks) electronic/engine control units (ECUs)].

10. Kodali creates the method of claim 8, Kodali fail to show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the first mode to engage in the voice call: incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the first mode to engage in the voice call; 
 	In an analogous art Kuppelur show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the first mode to engage in the voice call: incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the first mode to engage in the voice call [par  0105,   Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer T3417 expire.
 	Kodali show operating using the controller, the ECU in the second mode to attempt to engage in the voice call in response to the controller determining that the ECU in the first mode did not successfully engage in the voice call within a predetermined number of attempts [par 0031, If such NR cell selection is not successful even after the specified period of time, the device may return to the LTE network. Furthermore, if such forced NR re-direction/NR cell selection is not successful, the device may perform a tracking area update procedure to avoid RRC state mismatch problems in addition to returning to LTE].


12. Kodali defines the method of claim 11, Kodali fail to show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the second mode to engage in the voice call; incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the second mode to engage in the voice call: and
 	In an analogous art Kuppelur show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the second mode to engage in the voice call; incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the second mode to engage in the voice call[par  0105,   Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer T3417 expire.
 	Kodali show operating, using the controller, the ECU in the third mode to attempt to engage in the voice call via the third network in response to the controller determining that the ECU in the second mode did not successfully engage in the voice call within a predetermined number of attempts [par 0015, 0027, The network typically takes 10 seconds to release radio resource control (RRC) connection after ending a VoLTE voice call. The network may or may not provide NR re-direction information in the LTE connection release].


14. Kodali discloses the method of claim 13 Kodali fail to show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the third mode to engage in the voice call via the third network; incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the third mode to engage in the voice call; and
 	In an analogous art Kuppelur show further comprising: initiating, using the controller, a counter to count a number of unsuccessful attempts by the ECU in the third mode to engage in the voice call via the third network; incrementing, using the controller, the counter for each unsuccessful attempt of the ECU in the third mode to engage in the voice call [par  0105,   Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer T3417 expire.
 	Kodali operating, using the controller, the ECU in the fourth mode to attempt to engage in the voice call in response to the controller determining that the ECU in the third mode did not successfully engage in the voice call within a predetermined number of attempts[par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identify that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period];

16. Kodali describe the mobile communication system of claim 15, Kodali fail to show wherein the computer code is further configured to: initiate a counter to count a number of unsuccessful attempts by the ECU in the first mode to engage in the voice call; increment the counter for each unsuccessful attempt by the ECU in the first mode to engage in the voice call;
 	In an analogous art Kuppelurs how wherein the computer code is further configured to: initiate a counter to count a number of unsuccessful attempts by the ECU in the first mode to engage in the voice call; increment the counter for each unsuccessful attempt by the ECU in the first mode to engage in the voice call[par 0018, 0105,  in particular 3GPP NR (New Radio) by allocating the OFDM carrier. Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer T3417 expire.
 	Kodali operate the ECU in the second mode to attempt to engage in the voice call in response to the controller determining that the ECU in the first mode did not successfully engage in the voice call within a predetermined number of attempts [par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identify that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period];


17. Kodali displays the mobile communication system of claim 16 wherein the computer code is further configured to at least: reset the timer and reset the counter to count a number of unsuccessful attempts by the ECU in the second mode to engage in the voice call in response to the controller determining that the ECU in the first mode did not successfully engage in the voice call within the predetermined amount of time[par 0030, 0031, After EPS Fallback or VoNR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RRC connection is locally aborted, and re-direction to the Last-NR cell is attempted];;
 	Kodali fail to show increment the counter for each unsuccessful attempt by the ECU in the second mode to engage in the voice call; and operate the ECU in a third mode to attempt to engage in the voice call via a third network 
	In an analogous art KUPPELUR show increment the counter for each unsuccessful attempt by the ECU in the second mode to engage in the voice call; and operate the ECU in a third mode to attempt to engage in the voice call via a third network [par 0018, 0105,  in particular 3GPP NR (New Radio) by allocating the OFDM carrier. Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer T3417 expire.
 	Kodali show in response to the controller determining that at least one of: the ECU in the second mode did not successfully engage in the voice call within the predetermined amount of time; and the ECU in the second mode did not successfully engage in the voice call within a predetermined number of attempts[par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identify that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period];



18. Kodali and KUPPELUR creates the mobile communication system of claim 17 wherein the computer code is further configured to at least: reset the timer and reset the counter to count a number of unsuccessful attempts by the ECU in the third mode to engage in the voice call in response to the controller determining that the ECU in the second mode did not successfully engage in the voice call within the predetermined amount of time [par 0030, 0031, After EPS Fallback or VoNR to VoLTE, and the VoLTE call is ended, an “n” milli second timer is started (referred to herein as FrNR timer). In some embodiments, the FrNR timer may have a duration within a range of between 50 ms and 1,000 ms. Typically, the FrNR timer may have a duration within a range of between 100 ms to 500 ms; . If such re-selection is not successful, cell selection on other NR cells in stored list search (SLS) DB is attempted for a specified period of time (e.g., the next two seconds or less). If NR cell selection is not successful even after the specified time, the UE re-connects to the LTE network; 3. Else If Device is still in LTE connected mode and the FrNR timer has expired, the FrNR timer is stopped, the LTE RRC connection is locally aborted, and re-direction to the Last-NR cell is attempted];
 	Kodali fail show increment the counter for each unsuccessful attempt of the ECU in the third mode to engage in the voice call; and
 	In an analogous art KUPPELUR show increment the counter for each unsuccessful attempt of the ECU in the third mode to engage in the voice call [par 0018, 0105,  in particular 3GPP NR (New Radio) by allocating the OFDM carrier. Such a multimode UE may have multiple options to make voice calls—like circuit-switched (CS) fallback, voice calls over the CS domain, voice over other IP Connectivity Access Network (IP-CAN) etc. Thus, during the service request procedure attempts, the UE is stuck retrying the IMS call on the EUTRAN without trying the CS-Domain or other IP-CANs available. Furthermore, once the service request attempt counter reaches the maximum number of attempts (e.g., 5-5 service requests to the network resulting in no response), the UE is not allowed to initiate the service request procedure for a duration of the T3325 timer (whose default value is 60 sec) after the last retry. In this case, if the user attempts to initiate an IMS call when timer T3325 is running, the UE is not allowed to initiate the service request procedure for establishing IMS bearer services, and eventually the call will fail. The service request attempt counter may increment independent of whether the SR attempts are caused by a non-emergency IMS call or PS data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and KUPPELUR because a counter may be used to avoid situations where the UE is stuck in a loop, attempting the service request when timer T3417 expire.
 	Kodali operate the ECU in a fourth mode to attempt to engage in the voice call via a fourth network in response to the controller determining that at least one of: the ECU in the third mode did not successfully engage in the voice call within the predetermined amount of time[par 0128, one or more processors configured to: connect to a first radio access network (RAN) of a first radio access technology (RAT); create a connection associated with a voice call, wherein creating the connection associated with the voice call includes performing a handover procedure or a redirection procedure to a second RAN of a second RAT; in response to the voice call connecting to the second RAN, store information for both a frequency and a cell associated with connecting to the first RAN; identify that the voice call has ended; and in response to determining that the voice call has ended: generate a timer at the UE comprising a specified time period];
and the ECU in the third mode did not successfully engage in the voice call via the third network within a predetermined number of attempts; wherein the steps of operating the ECU in first and second modes on the associated first and second networks comprise operating the ECU on a single non- standalone network[Kodali, par 0016, 0038,  the system 300 includes UE 302 and UE 304. In this example, the UE 302 and the UE 304 are illustrated as smartphones (e.g., handheld touchscreen mobile computing devices connectable to one or more cellular networks) electronic/engine control units (ECUs)].
.


19. Kodali and KUPPELUR mobile communication system of claim 18 wherein the voice call in the first mode is a Voice Over New Radio (VoNR) call, the voice call in the second mode is a Voice Over Long Term Evolution (VoLTE) call [par 0017, Some 5G NR networks deployed in the near future may only support EPS Fallback. Even for VoNR voice calls, a UE may get handed over to LTE to continue as a voice over LTE (VoLTE) call. After terminating such a VoLTE call], the voice call in the third mode is a Voice Over Internet Protocol (VoIP) call [par 0015, the network indicates IMS support over NR through a voice over IP (VoIP) bit in registration accept (in 5GS network feature support)], and the voice call in the fourth mode is a Circuit Switched Fallback (CSFB) call [par 0014, voice calls are only supported through Internet Protocol (IP) multimedia subsystem (IMS) (i.e., circuit switched (CS) calls are not possible in NR networks)].



Claims 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Pub No. 2021/10345185 A1) in view of KUPPELUR et al. (U.S. Pub No. 2020/00305032 A1) in further view of Cili et al. (U.S. Pub No. 2020/00367316 A1).

9. Kodali reveals the method of claim 8 further comprising: providing the first network in the form of an IMS network and the second network in the form of an IP network: determining [par 0014,  With respect to 5G New Radio (NR) networks, voice calls are only supported through Internet Protocol (IP) multimedia subsystem (IMS)],
 	Kodali fail to show using the controller, an availability of the IMS network based on at least one of a bit error rate, a cellular signal, and a service fee associated with the IMS network; determining, using the controller, an availability of the IP network via a Wi-Fi connection; and operating, using the controller, the ECU to attempt to engage in a Voice Over New Radio call (VoNR call) via the IMS network in response to the controller determining that at least one of: the bit error rate is below the error threshold value; the cellular signal is above the signal threshold value; the service fee is below the fee threshold value; and the IMS network is available.
 	In an analogous art Cili show using the controller, an availability of the IMS network based on at least one of a bit error rate, a cellular signal, and a service fee associated with the IMS network [par 0191, 0192, The action may be obtained from an action catalog, or collection (table) of different mitigation actions available to the device. Actions may have corresponding SPIs that are used by the device to perform the mitigation action, as illustrated in FIG. 9, for example. FIG. 10 shows two different conditions and corresponding mitigating action(s),  Example 1002 relates to the cellular service conditions. For example, if the device is in an out-of-service state for at least a time period of specified duration]; and operating, using the controller, the ECU to attempt to engage in a Voice Over New Radio call (VoNR call) via the IMS network in response to the controller determining that at least one of: the bit error rate is below the error threshold value; the cellular signal is above the signal threshold value; the service fee is below the fee threshold value; and the IMS network is available [par 0192,  Example 1004 relates to Wi-Fi calls. When making a Wi-Fi call, and the Wi-Fi call fails, mitigation action(s) may be taken. The same call may be retried over cellular (e.g. VoLTE or VoNR) in response to the cellular signal strength meeting or exceeding a specified threshold (e.g. reaching at least a specified number of signal strength bars as displayed on the device screen)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali and Cili because this provide methods and procedures for supporting various devices, e.g. wireless communication devices and (cloud) servers, to leverage crowdsourced data for devising and/or defining and implementing mitigation techniques for improved device operation, enabling mobile devices to operate as self-organizing devices.
 	Kodali and Cali fail to show operating, using the controller, the ECU to attempt to engage in a Voice Over Internet Protocol call (VoIP call) via the IP network in response to the controller determining that at least one of: the bit error rate is above an error threshold value: the cellular signal is below a signal threshold value; the service fee is above a fee threshold value; and the IP network is available via the Wi-Fi connection;
 	In an analogous art Morton show operating, using the controller, the ECU to attempt to engage in a Voice Over Internet Protocol call (VoIP call) via the IP network in response to the controller determining that at least one of: the bit error rate is above an error threshold value: the cellular signal is below a signal threshold value; the service fee is above a fee threshold value; and the IP network is available via the Wi-Fi connection [par 0048,  In another example, the alerts may be configured to trigger if the transmission rate, by the network host or other network element, over one or more communication channels associated with the WLAN is below a threshold. In yet another embodiment, the alert may be configured to trigger if performance of a network application is below a threshold. For instance, the alert may trigger if a Voice over IP (VoIP) application drops a call. In another example, the alert may trigger if quality of service (QoS) metric, such as the bit rate, latency, bit error rate, or packet dropping rate, indicate that the application performance is below a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, Cili, and Morton because this provides  determining that the network performance for the one or more communications channels of the wireless network is below the threshold.


Claims 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodali et al. (U.S. Pub No. 2021/10345185 A1), KUPPELUR et al. (U.S. Pub No. 2020/00305032 A1) in further view of Cili et al. (U.S. Pub No. 2020/00367316 A1), in view of Morton et al. (U.S. Pub No. 2013/0121177 A1)


20. Kodali and KUPPELUR disclose the mobile communication system of claim 18 wherein two of the networks comprise an IMS network and an IP network[ Kodali, par 0014,  With respect to 5G New Radio (NR) networks, voice calls are only supported through Internet Protocol (IP) multimedia subsystem (IMS)],
 	Kodali and KUPPELUR fail to show the computer code is further configured to: determine an availability of the IMS network based on at least one of a bit error rate, a cellular signal, and a service fee associated with the IMS network; determine an availability of the IP network via a Wi-Fi connection; operate the ECU to attempt to engage in the voice call via the IMS network in response to the controller determining that at least one of: the bit error rate is below the error threshold value; the cellular signal is above the signal threshold value; the service fee is below the fee threshold value; and the IMS network is available
 	In an analogous art Cili show the computer code is further configured to: determine an availability of the IMS network based on at least one of a bit error rate, a cellular signal, and a service fee associated with the IMS network[par 0191, 0192, The action may be obtained from an action catalog, or collection (table) of different mitigation actions available to the device. Actions may have corresponding SPIs that are used by the device to perform the mitigation action, as illustrated in FIG. 9, for example. FIG. 10 shows two different conditions and corresponding mitigating action(s),  Example 1002 relates to the cellular service conditions. For example, if the device is in an out-of-service state for at least a time period of specified duration]; determine an availability of the IP network via a Wi-Fi connection; operate the ECU to attempt to engage in the voice call via the IMS network in response to the controller determining that at least one of: the bit error rate is below the error threshold value; the cellular signal is above the signal threshold value; the service fee is below the fee threshold value; and the IMS network is available[par 0192,  Example 1004 relates to Wi-Fi calls. When making a Wi-Fi call, and the Wi-Fi call fails, mitigation action(s) may be taken. The same call may be retried over cellular (e.g. VoLTE or VoNR) in response to the cellular signal strength meeting or exceeding a specified threshold (e.g. reaching at least a specified number of signal strength bars as displayed on the device screen)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, KUPPELUR, and Cili because this provide methods and procedures for supporting various devices, e.g. wireless communication devices and (cloud) servers, to leverage crowdsourced data for devising and/or defining and implementing mitigation techniques for improved device operation, enabling mobile devices to operate as self-organizing devices.
 	Kodali and Cali fail to show operate the ECU to attempt to engage in the voice call via the IP network in response to the controller determining that at least one of: the bit error rate is above an error threshold value; the cellular signal is below a signal threshold value; the service fee is above a fee threshold value; and the IP network is available via the Wi-Fi connection; 
 	In an analogous art Morton show operate the ECU to attempt to engage in the voice call via the IP network in response to the controller determining that at least one of: the bit error rate is above an error threshold value; the cellular signal is below a signal threshold value; the service fee is above a fee threshold value; and the IP network is available via the Wi-Fi connection[par 0048,  In another example, the alerts may be configured to trigger if the transmission rate, by the network host or other network element, over one or more communication channels associated with the WLAN is below a threshold. In yet another embodiment, the alert may be configured to trigger if performance of a network application is below a threshold. For instance, the alert may trigger if a Voice over IP (VoIP) application drops a call. In another example, the alert may trigger if quality of service (QoS) metric, such as the bit rate, latency, bit error rate, or packet dropping rate, indicate that the application performance is below a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kodali, KUPPELUR, Cili, and Morton because this provides  determining that the network performance for the one or more communications channels of the wireless network is below the threshold.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
					/SYED ALI/                                                      Primary Examiner, Art Unit 2468